       Case 2:18-cv-01127-RB-SMV Document 28 Filed 09/13/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO




ROMAN FRANCO,

                   Plaintiff,                           No: 18-cv-1127-RB/SMV

vs.

CHRISTMAS BY KREBS,

                   Defendant.



                    ORDER GRANTING DEFENDANT’S UNOPPOSED
                       MOTION TO DISMISS WITH PREJUDICE

      This matter is before the Court on Defendant’s Unopposed Motion to Dismiss with

Prejudice. (Doc. 27.) The Court, having reviewed the motion and noting that the parties have

settled this dispute, finds the motion is well taken.

      THEREFORE,

      IT IS ORDERED that the Unopposed Motion to Dismiss with Prejudice (Doc. 27) is

GRANTED and this lawsuit is DISMISSED with prejudice, with each party to bear its or its own

attorneys’ fees and costs.



                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE
       Case 2:18-cv-01127-RB-SMV Document 28 Filed 09/13/19 Page 2 of 2



Submitted by:

LITTLER MENDELSON, P.C.

By: s/ Charlotte Lamont
   Charlotte Lamont
   J. Mark Ogden

Attorneys for Defendant

Agreed to:

JONES, SNEAD, WERTHEIM & CLIFFORD, P.A.

By: Electronic approval given 09/12/19
Samuel C. Wolf
Jiadai Lin

Attorneys for Plaintiff




                                         -2-
